356 F.2d 406
David Conrad COLLINS, Appellant,v.UNITED STATES of America, Appellee.
No. 22683.
United States Court of Appeals Fifth Circuit.
Feb. 10, 1966.

James M. Russ, Orlando, Fla., for appellant.
Robert B. McGowan, Asst. U.S. Atty., Edward F. Boardman, U.S. Atty., Middle District of Florida, for appellee.
Before JONES and BROWN, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
Two questions are presented by this appeal.  The first is that the arrest and the search and seizure following the arrest were unlawful and that the evidence obtained subsequent to the arrest and by virtue of the search was inadmissible.  The second question is the sufficiency of the evidence to sustain the conviction.  Both of the issues raised must be resolved against the appellant and his conviction sustained.  The judgment and sentence of the district court are


2
Affirmed.